Citation Nr: 1143312	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand and thumb injury with left ulnar nerve deficit.

2.  Entitlement to an increased rating for a duodenal ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO) and Board remand.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

I.  Duodenal Ulcer

The Veteran's claims file reflects that he is receiving Social Security Administration  (SSA) disability benefits.  Specifically, in February 2011 VA examination report, the Veteran reported that he stopped working in 1994 as a railroad worker due to "inability to work SSA disability."  The RO has not yet not attempted to obtain the Veteran's SSA records.  The Veteran's SSA records may be relevant to his claim for entitlement to an increased rating for a duodenal ulcer.  As the duty to assist extends to obtaining SSA records where they may be relevant to the issue under consideration, remand is required for the RO to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992). 

II.  Left Hand and Thumb Injury

After a review of the Veteran's claims file, the Board finds that a VA examination is warranted with regard to the Veteran's left hand and thumb injury.  In that regard, the Veteran's service treatment records reflect treatment for a right thumb injury in which he had three sutures.  The Veteran contends that his service treatment records are incorrect, and that he actually had treatment for a left thumb injury during service.  In support of his statement, he alleges that there is no current evidence of a right thumb injury, but there is current evidence of a left thumb injury, including a scar.  

The Board concludes that a VA examination is warranted to determine the likelihood that the Veteran's service treatment records are incorrect, and that he actually was treated for a left thumb injury during service.  If the VA examiner concludes that the Veteran was treated for a left thumb injury during service, the examiner should provide an opinion as to the etiology of the Veteran's current left thumb disorder.  Specifically, the VA examiner should address the issue of whether the Veteran's current left thumb disorder is related to his inservice left thumb injury.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include VA treatment records and private medical treatment records.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained or identified.  Whether or not the Veteran responds, the RO must obtain all of the Veteran's records from the Social Security Administration.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination with regard to his left thumb disorder.  After a thorough review of the Veteran's claims file, to include the Veteran's statements, the medical evidence including all service treatment records, and a discussion of each, the examiner must provide an opinion as to whether the Veteran injured his left thumb during service, and not his right thumb as indicated in the service treatment records.  The VA examiner must consider the Veteran's statements in making this determination.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  If the VA examiner concludes that the Veteran actually injured his left thumb during service, the VA examiner must provide an opinion as to whether the Veteran's current left thumb disorder is related to his active duty service, to include his inservice thumb injury.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


